Citation Nr: 1455920	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  The Veteran had service in the Republic of Vietnam from October 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran filed a service connection claim for chloracne in October 2007, which was denied by the Agency of Original Jurisdiction (AOJ) in a June 2008 rating decision.  In December 2010, the Veteran filed a service connection claim for soft tissue sarcoma.  Although the AOJ treated Veteran's claim for sarcoma as an original service connection claim, the underlying facts and arguments made by the Veteran indicated his December 2010 claim was actually a petition to reopen his October 2007 claim.  Given these facts, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for soft tissue sarcoma has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The June 2008 rating decision that denied the Veteran's claim of entitlement to service connection for chloracne, on the grounds that there was no showing of a current disability, was not appealed.

2.  The evidence received since the June 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied the Veteran's claim of entitlement to service connection for chloracne is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007).

2.  Evidence added to the record since the June 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a skin disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In a June 2008 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for chloracne.  The claim was denied on the basis that there was no showing of chloracne during or since service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen in December 2010.  An April 2011 rating decision denied the Veteran's service connection claim on the merits.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the June 2008 denial, the evidence of record consisted of the claims file, VA medical records including an October 2007 Agent Orange Examination, and the Veteran's service treatment records.  The claim was denied on the grounds that there was no showing of chloracne during or since service.

Since June 2008, the Veteran submitted VA treatment records from October 2010 noting diagnoses of possible onychomycosis and possible dermatophytosis, and from March 2011 indicating the presence of post-inflammatory hyperpigmentation.  Records from December 2013 show a diagnosis of dermatitis with lichenification.  Moreover, records from February 2014 indicate a possible diagnosis of dermatitis, and that the Veteran had a skin biopsy performed on his left hip to test for skin disease.  Additionally, during the October 2014 videoconference hearing, the Veteran and his wife testified that the Veteran had a skin disorder since his military service in Vietnam.  The Veteran also testified that the skin disorder that began during service was different than the one he experienced as a child.

This evidence is new, as it was received by VA after the issuance of the June 2008 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses the existence of a current skin disorder, which was an element of service connection that the June 2008 rating decision found lacking.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a skin disorder is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  For reasons described in further detail below, the underlying service connection claim requires additional development on remand.





(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a skin disorder is warranted.  To this extent only, the appeal is granted.


REMAND

The record indicates the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  Records pertaining to this eligibility determination are not of in the claims file.  Upon remand, the AOJ should attempt to obtain these records with the Veteran's assistance and incorporate them into the claims file.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

The Veteran has not been afforded a VA examination.  Given the evidence submitted by the Veteran as to the current existence of a skin disorder, his in-service treatment for a skin rash, and his belief that his current disorder is the result of his military service, the Veteran should be afforded a VA examination to address the etiology of any present skin disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014) and given an opportunity to respond.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  All records received should be associated with the claims file.

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner should opine on the following:

a)  Identify any current skin disorder.

b)  Whether there is clear and unmistakable evidence that any current skin disorder preexisted military service.

c)  If so, whether there is clear and unmistakable evidence that any preexisting skin disorder was not aggravated (i.e., permanently worsened beyond the natural progress of the disease) by military service.

d)  If there is not clear and unmistakable evidence that the Veteran's skin disorder preexisted service or was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disorder began in or is related to active military service.

In rendering an opinion, the examiner should comment on the Veteran's May 1970 service treatment record documenting the presence of a rash, as well as the October 2014 testimony of the Veteran and his wife, to include the Veteran's statement that his present skin condition that began in Vietnam was something he had never previously encountered.  See Hearing Transcript, pg. 5.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions rendered must be accompanied by supporting rationale.  

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


